Name: Commission Implementing Regulation (EU) 2019/445 of 19 March 2019 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure
 Type: Implementing Regulation
 Subject Matter: EU finance;  accounting
 Date Published: nan

 20.3.2019 EN Official Journal of the European Union L 77/64 COMMISSION IMPLEMENTING REGULATION (EU) 2019/445 of 19 March 2019 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 16(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 367/2014 (2) sets the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, as well as the amounts available for the budget years 2014 to 2020 for the European Agricultural Fund for Rural Development (EAFRD), pursuant to Article 10c(2) and Articles 136, 136a and 136b of Council Regulation (EC) No 73/2009 (3) and to Article 7(2), Article 14 and Article 66(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (4). (2) In accordance with Article 11(6) of Regulation (EU) No 1307/2013, Lithuania notified the Commission by 1 August 2018 of its decision to reduce by the amount of EUR 360 000 direct payments and the estimated product of this reduction for the calendar year 2019 to be made available as additional support for measures under rural development. The relevant national ceilings were adapted through Commission Delegated Regulation (EU) 2019/71 (5). (3) In accordance with Article 3(1) of Council Regulation (EU, Euratom) No 1311/2013 (6), the sub-ceiling for market related expenditure and direct payments of the multiannual financial framework set out in Annex I to that Regulation is to be adjusted under the technical adjustment provided for in Article 6(1) of that Regulation following the transfers between the EAFRD and direct payments. (4) As a result of those changes, it is necessary to adjust the net balance available for EAGF as set by Implementing Regulation (EU) No 367/2014. For the sake of clarity, the amounts to be made available to the EAFRD should also be published. (5) Implementing Regulation (EU) No 367/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 367/2014 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 367/2014 of 10 April 2014 setting the net balance available for EAGF expenditure (OJ L 108, 11.4.2014, p. 13). (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (5) Commission Delegated Regulation (EU) 2019/71 of 9 November 2018 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annex III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 16, 18.1.2019, p. 1). (6) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). ANNEX ANNEX (EUR million - current prices) Budget year Amounts made available to EAFRD Amounts transferred from EAFRD Net balance available for EAGF expenditure Article 10b of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 136b of Regulation (EC) No 73/2009 Article 66 of Regulation (EU) No 1307/2013 Article 136a(1) of Regulation (EC) No 73/2009 and Article 14(1) of Regulation (EU) No 1307/2013 Article 7(2) of Regulation (EU) No 1307/2013 Article 136a(2) of Regulation (EC) No 73/2009 and Article 14(2) of Regulation (EU) No 1307/2013 2014 296,300 51,600 4,000 43 778,100 2015 51,600 4,000 621,999 499,384 44 189,785 2016 4,000 1 138,146 108,659 573,047 43 950,242 2017 4,000 1 174,732 111,026 572,440 44 145,682 2018 4,000 1 184,257 110,213 571,820 44 162,350 2019 4,000 1 491,459 111,358 571,158 43 880,341 2020 4,000 1 507,843 112,401 570,356 43 887,112